ARDEN REALTY, INC.

PROMISSORY NOTE

$194,936

Los Angeles, California
February 18, 2002



              FOR VALUE RECEIVED, the undersigned, Andrew J. Sobel, an
individual ("Borrower"), promises to pay to Arden Realty, Inc., a Maryland
corporation ("Lender") the principal amount of one hundred ninety four thousand
nine hundred and thirty six dollars ($194,936), with interest from the date
hereof on the unpaid principal balance under this Note at the rate of LIBOR plus
1.10% per annum (on the basis of a 365-day year and the actual number of days
elapsed).

              1.         Maturity Date.     The unpaid principal balance of this
Note, together with accrued and unpaid interest thereon shall be due and payable
on February 18, 2007.

              2.         Interest Payments.     Accrued interest shall be paid
to Lender each quarter on the date during such quarter that Lender pays
dividends to its stockholders. Interest payments shall continue until the
principal amount hereunder has been repaid in full or this Note is otherwise
terminated.

              3.         Forgiveness Upon Change of Control.     Notwithstanding
anything in this Note to the contrary, one hundred percent (100%) of the unpaid
principal balance of this Note, together with accrued and unpaid interest
thereon, shall be forgiven immediately upon a Change of Control (as defined
below). Lender shall be entitled to forgive all or a portion of the unpaid
principal balance of this Note, together with accrued and unpaid interest
thereon, at any time.

              A "Change of Control" shall mean the occurrence of any of the
following events:

                          (a)         the individuals constituting the board of
directors of Lender (the "Board") as of the date of this Note (the "Incumbent
Board") cease for any reason to constitute at least two-thirds (2/3rds) of the
Board; provided, however, that if the election, or nomination for election by
Lender's stockholders, of any new director was approved by a vote of at least
two-thirds (2/3rds) of the Incumbent Board, such new director shall be
considered a member of the Incumbent Board;

                          (b)         an acquisition of any voting securities of
Lender (the "Voting Securities") by any "person" (as the term "person" is used
for purposes of Section 13(d) or Section 14(d) of the Securities Exchange Act of
1934, as amended (the "1934 Act")) immediately after which such person has
"beneficial ownership" (within the meaning of Rule 13d-3 promulgated under the
1934 Act) ("Beneficial Ownership") of 20% or more of the combined voting power
of Lender's then outstanding Voting Securities; or

                          (c)         approval by the stockholders of Lender of:
(i) a merger, consolidation, share exchange or reorganization involving Lender,
unless (A) the stockholders of Lender, immediately before such merger,
consolidation, share exchange or reorganization, own, directly or indirectly
immediately following such merger, consolidation, share exchange or
reorganization, at least 80% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share

exchange or reorganization (the "Surviving Company") in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation, share exchange or reorganization; and (B) the individuals
who were members of the Incumbent Board immediately prior to the execution of
the agreement providing for such merger, consolidation, share exchange or
reorganization constitute at least two-thirds (2/3rds) of the members of the
board of directors of the Surviving Company; (ii) a complete liquidation or
dissolution of Lender; or (iii) an agreement for the sale or other disposition
of all or substantially all of the assets of Lender; or

                          (d)         any "person" (as the term "person" is used
for purposes of Section 13(d) or Section 14(d) of the Exchange Act) is or
becomes the Beneficial Owner of securities of Lender representing ten percent
(10%) or more of the combined voting power of Lender's then outstanding
securities and (A) the identity of the Chief Executive Officer of Lender is
changed during the period beginning sixty (60) days before the attainment of the
ten percent (10%) beneficial ownership and ending two (2) years thereafter, or
(B) individuals constituting at least one-third (1/3) of the members of the
Board at the beginning of such period shall leave the Board during the period
beginning sixty (60) days before the attainment of the ten percent (10%)
beneficial ownership and ending two (2) years thereafter.

              4.         Payment Mechanics.     All payments under this Note
shall be made to Lender or its order, in lawful money of the United States of
America and in immediately available funds delivered to Lender at the offices of
Lender at its then principal place of business or at such other place as Lender
or any holder hereof shall designate in writing for such purpose from time to
time. If a payment under this Note otherwise would become due and payable on a
Saturday, Sunday or legal holiday, the due date thereof shall be extended to the
next day which is not a Saturday, Sunday or legal holiday, and interest shall be
payable thereon during such extension. All amounts due under this Note shall be
payable without defense, set off or counterclaim.

              5.         Application of Payments.     Each payment under this
Note shall be applied in the following order: (i) to the payment of costs and
expenses provided for under this Note; (ii) to the payment of accrued and unpaid
interest; and (iii) to the payment of outstanding principal. Lender and each
holder hereof shall have the continuing and exclusive right to apply or reverse
and reapply any and all payments under this Note.

              6.         Prepayments.     This Note may be prepaid in whole or
in part at any time, after five (5) days written notice of Borrower's intention
to make any such prepayment, which notice shall specify the date and amount of
such prepayment. The written notice of Borrower to make a prepayment under this
Note shall create an obligation of Borrower to pay the amount specified on the
date specified in such notice. Any prepayment shall be without premium or
penalty except that interest shall be paid to the date of payment on the
principal amount prepaid. Any partial principal prepayment under this Note shall
be applied against the installments of principal due under this Note in the
reverse order of their maturity, with no change in the required principal amount
of

the monthly installments due under this Note prior to those installments prepaid
in whole or in part. Interest, however, shall be computed on the principal
balance due after deducting the principal portion of such prepayment.

              7.         Defaults.     Upon the occurrence of a default under
this Note, including, without limitation, failure to make any principal or
interest payment by the stated maturity (whether by acceleration, notice of
prepayment or otherwise) for such payment, interest shall thereafter accrue on
the entire unpaid principal balance under this Note, including without
limitation any delinquent interest which has been added to the principal amount
due under this Note pursuant to the terms hereof, at the rate set forth herein
plus one percent (1%) per annum (on the basis of a 365-day year and the actual
number of days elapsed). In addition, upon the occurrence of a default under
this Note, the holder of this Note may, at its option, without notice to or
demand upon Borrower or any other party, declare immediately due and payable the
entire principal balance hereof together with all accrued and unpaid interest
thereon, plus any other amounts then owing pursuant to this Note, whereupon the
same shall be immediately due and payable. On each anniversary of the date of
any default under this Note and while such default is continuing, all interest
which has become payable and is then delinquent shall, without curing the
default under this Note by reason of such delinquency, be added to the principal
amount due under this Note, and shall thereafter bear interest at the same rate
as is applicable to principal, with interest on overdue interest to bear
interest, in each case to the fullest extent permitted by applicable law, both
before and after default, maturity, foreclosure, judgment and the filing of any
petition in a bankruptcy proceeding. In no event shall interest be charged under
this Note which would violate any applicable law.

              8.         Full Recourse.     Notwithstanding anything to the
contrary contained in this Note, Borrower hereby agrees that Lender, or any
other holder of the Note in enforcing its rights and remedies hereunder and
under any other documents and instruments executed by Borrower in connection
herewith, shall have recourse to, and the right to proceed against, Borrower and
any of his assets for any obligation, covenant or agreement of any kind
whatsoever, in an amount equal to the unpaid principal amount of this Note and
accrued and unpaid interest thereon.

              9.         "Gross-Up" of Compensation.

                          (a)         Anything in this Note to the contrary
notwithstanding, if it shall be determined that any forgiveness of the amounts
due under this Note or other payment or distribution to Borrower or for his
benefit pursuant to the terms of this Note (the "Payment") would be subject to
the excise tax imposed by section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code") (the "Excise Tax"), then Borrower shall be entitled to
receive from Lender an additional payment (the "Gross-Up Payment") in an amount
such that the net amount of the Payment and the Gross-Up Payment retained by
Borrower after the calculation and deduction of all Excise Taxes (including any
interest or penalties imposed with respect to such taxes) on the Payment and all
federal, state and local income tax, employment tax and Excise Tax (including
any interest or penalties imposed with respect to such taxes) on the Gross-Up
Payment provided for in this Section 9 and taking into account any lost or
reduced tax deductions on account of the Gross-Up Payment, shall be equal to the
Payment.

                          (b)         All determinations required to be made
under this Section 9, including whether and when the Gross-Up Payment is
required and the amount of such Gross-Up Payment, and the assumptions to be used
in

arriving at such determinations shall be made by the Accountants (as defined
below) which shall provide Borrower and Lender with detailed supporting
calculations with respect to such Gross-Up Payment within fifteen (15) business
days of the receipt of notice from Borrower or Lender that Borrower has received
or will receive a Payment. For the purposes of this Section 9, the "Accountants"
shall mean Lender's independent certified public accountants or, in the event a
Change of Control (as defined in Section 3) has occurred, Lender's independent
certified public accountants serving immediately prior to the Change in Control.
Further, in the event a Change of Control has occurred and the Accountants are
also serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, Borrower shall appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accountants hereunder).
All fees and expenses of the Accountants shall be borne solely by Lender. For
the purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax, such Payments will be treated as
"parachute payments" within the meaning of section 280G of the Code, and all
"parachute payments" in excess of the "base amount" (as defined under section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that in the opinion of the Accountants such Payments
(in whole or in part) either do not constitute "parachute payments" or represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4) of the Code) in excess of the "base amount," or such
"parachute payments" are otherwise not subject to such Excise Tax. For purposes
of determining the amount of the Gross-Up Payment, Borrower shall be deemed to
pay federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made and to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year (determined without regard to limitations on deductions based upon
the amount of Borrower's adjusted gross income), and to have otherwise allowable
deductions for federal, state and local income tax purposes at least equal to
those disallowed because of the inclusion of the Gross-Up Payment in Borrower's
adjusted gross income. To the extent practicable, any Gross-Up Payment with
respect to any Payment shall be paid by Lender at the time Borrower is entitled
to receive the Payment and in no event will any Gross-Up Payment be paid later
than five days after the receipt by Borrower of the Accountant's determination.
Any determination by the Accountants shall be binding upon Lender and Borrower.
As a result of uncertainty in the application of section 4999 of the Code at the
time of the initial determination by the Accountants hereunder, it is possible
that the Gross-Up Payment made will have been an amount less than Lender should
have paid pursuant to this Section 9 (the "Underpayment"). In the event that
Lender exhausts its remedies pursuant to Section 9(c) and Borrower is required
to make a payment of any Excise Tax, the Underpayment shall be promptly paid by
Lender to or for Borrower's benefit.

                          (c)         Borrower shall notify Lender in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by Lender of the Gross-Up Payment. Such notification shall be given as
soon as practicable after Borrower is informed in writing of such claim and
shall apprise Lender of the nature of such claim and the date on which such
claim is requested to be paid. Borrower shall not pay such claim

prior to the expiration of the 30-day period following the date on which
Borrower gives such notice to Lender (or such shorter period ending on the date
that any payment of taxes, interest and/or penalties with respect to such claim
is due). If Lender notifies Borrower in writing prior to the expiration of such
period that it desires to contest such claim, Borrower shall:                  
                                  (i)         give Lender any information
reasonably requested by Lender relating to such claim;

                                                    (ii)         take such
action in connection with contesting such claim as Lender shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by Lender;

                                                    (iii)         cooperate with
Lender in good faith in order to effectively contest such claim; and

                                                    (iv)         permit Lender
to participate in any proceedings relating to such claims; provided, however,
that Lender shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify Borrower for and hold Borrower harmless from, on an after-tax
basis, any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of all
related costs and expenses.

                          Without limiting the foregoing provisions of this
Section 9, Lender shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Borrower to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Borrower agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as Lender shall determine; provided, however, that if
Lender directs Borrower to pay such claim and sue for a refund, Lender shall
advance the amount of such payment to Borrower, on an interest-free basis, and
shall indemnify Borrower for and hold Borrower harmless from, on an after-tax
basis, any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance (including as a result of any
forgiveness by Lender of such advance); provided, further, that any extension of
the statute of limitations relating to the payment of taxes for the taxable year
of Borrower with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, Lender's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Borrower shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

              10.         Rights and Remedies Cumulative.     Nothing herein
shall be deemed to limit the rights of Lender under this Note, all of which
rights and remedies are cumulative.

              11.         Amendments; Waivers.     No waiver or modification of
any of the terms of this Note shall be valid or binding unless set forth in a
writing specifically referring to this Note and signed by a duly authorized
officer of Lender or any holder of this Note, and then only to the extent
specifically set forth therein.

              12.         Attorneys' Fees.     If any default occurs in any
payment due under this Note, Borrower and all guarantors and endorsers hereof,
and their successors and assigns, promise to pay all costs and expenses,
including attorneys' fees, incurred by each holder hereof in collecting or
attempting to collect the indebtedness under this Note, whether or not any
action or proceeding is commenced. None of the provisions hereof and none of the
holder's rights or remedies under this Note on account of any past or future
defaults shall be deemed to have been waived by the holder's acceptance of any
past due installments or by any indulgence granted by the holder to Borrower.

              13.         Waivers.     Borrower and all guarantors and endorsers
hereof, and their successors and assigns, hereby waive presentment, demand,
diligence, protest and notice of every kind, and agree that they shall remain
liable for all amounts due under this Note notwithstanding any extension of time
or change in the terms of payment of this Note granted by any holder hereof, any
change, alteration or release of any property hereafter securing the payment
hereof or any delay or failure by the holder hereof to exercise any rights under
this Note. Borrower and all guarantors and endorsers hereof, and their
successors and assigns, hereby waive the right to plead any and all statutes of
limitation as a defense to a demand under this Note to the full extent permitted
by law.

              14.         Binding Effect.     This Note shall inure to the
benefit of Lender, its successors and assigns and shall bind the heirs,
executors, administrators, successors and assigns of Borrower. Each reference
herein to powers or rights of Lender shall also be deemed a reference to the
same power or right of such assignees, to the extent of the interest assigned to
them.

              15.         Provisions Severable.     In the event that any one or
more provisions of this Note shall be held to be illegal, invalid or otherwise
unenforceable, the same shall not affect any other provision of this Note and
the remaining provisions of this Note shall remain in full force and effect.

              16.         Governing Law.     This Note shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to the principles thereof relating to conflicts of law; provided, that
Lender and each holder hereof reserves any and all rights it may have under
federal law, including without limitation those relating to the charging of
interest.

[Signature Page Follows]

              IN WITNESS WHEREOF, Borrower and Lender have caused this Note to
be duly executed the day and year first above written.

                                                                            
                                                                         
                                                   
                                                                            
                                                                          Andrew
J. Sobel




Acknowledged and Agreed:



ARDEN REALTY, INC.




By:                                                        

Name:

Title: